DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
In line 2 of paragraph 0058, “precoding is precoding used for” should be corrected to “precoding is used for”.  
In lines 7-8 of paragraph 0087, “by using four REs corresponding to a subcarrier #0 to a subcarrier #4” should be changed to “by using four REs corresponding to a subcarrier #0 to a subcarrier #3”.  
Appropriate correction is required.

Claim Interpretation and Rejections - 35 USC § 112(b/f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a processing module” and “a sending module” in claim 9 and “a receiving module” and “a processing module” in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated above, claim limitations “a processing module” and “a sending module” in claim 9 and “a receiving module” and “a processing module” in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Specifically, the specification appears to directly support these “module” in the “units” 510, 520, 610, and 620 of Figure 6 and 7.  These “units” are occasionally described as modules in the corresponding paragraphs of the specification.  The specification does not provide a examples.  If Applicant intends the scope of these claimed modules to be the aforementioned processors and transceivers, the claim should be amended to specifically claim processors and transceivers.  This will (a) remove the invocation of 35 U.S.C. 112(f), and (b) remove the ambiguity of the intended claim scope.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,205,618 to Wang et al.

Regarding claim 5: 
Wang discloses a data receiving method, comprising: 
receiving, by a network device, a plurality of precoded data flows, wherein the plurality of precoded data flows are obtained by precoding a plurality of spatial flows by a plurality of terminal devices, the plurality of spatial flows are homed to at least two transmission schemes, and the at least two transmission schemes comprise precoder cycling (disclosed throughout; see 5:20-42, for example, which indicates that the UEs can use one or more different transmission schemes (transmit diversity technique), including precoding, and the base station receives the transmissions based on the particular transmission scheme; further, as indicated in Figures 6 and 7 and 12:19-30 and 12:65-13:15, the precoding scheme includes multiple different types of precoding schemes (closed loop, open loop, switching between closed loop and open loop, open loop precoding cycling)); and 
restoring, by the network device, the plurality of spatial flows from the plurality of precoded data flows (disclosed throughout; as indicated in 5:34-42, the base station receives the transmitted precoded flows based on the transmission schemes (transmission diversity technique) and decodes the precoded flows into spatial flows; see also the spatial layers (spatial flows) described in the MIMO transmission in 7:66-8:3).

Regarding claim 13: 
Wang discloses a data receiving apparatus, comprising:
a receiving module, configured to receive a plurality of precoded data flows, wherein the plurality of precoded data flows are obtained by precoding a plurality of spatial flows by a plurality of terminal devices, the plurality of spatial flows are homed to at least two transmission schemes, and the at least two transmission schemes comprise precoder cycling (disclosed throughout; see 5:20-42, for example, which indicates that the UEs can use one or more different transmission schemes (transmit diversity technique), including precoding, and the base station receives the transmissions based on the particular transmission scheme; further, as indicated in Figures 6 and 7 and 12:19-30 and 12:65-13:15, the precoding scheme includes ; and 
a processing module, configured to restore the plurality of spatial flows from the plurality of precoded data flows (disclosed throughout; as indicated in 5:34-42, the base station receives the transmitted precoded flows based on the transmission schemes (transmission diversity technique) and decodes the precoded flows into spatial flows; see also the spatial layers (spatial flows) described in the MIMO transmission in 7:66-8:3; the processing module is the processor(s) 1412, for example).

Regarding claims 6 and 14, Wang discloses the limitations wherein a transmission scheme of at least one spatial flow in the plurality of spatial flows is precoder cycling, and the at least one spatial flow corresponds to a first terminal device in the plurality of terminal devices (disclosed throughout; see Figure 7, for example, which discloses that one of the transmission schemes is precoder cycling; a spatial flow/layer using precoder cycling clearly corresponds to one of the terminals/UEs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0160363 to Xu et al in view of U.S. Patent Application Publication 2020/0021419 to Boroujeni et al.

Regarding claim 1: 
Xu discloses a data sending method, comprising:
precoding, by a network device, a plurality of spatial flows to obtain a plurality of precoded data flows (disclosed throughout; see Figure 7 and paragraph 0092, which shows precoder 708 precoding a plurality of spatial flows (the spatial layers from the layer mapper 706)); and 
sending, by the network device, the plurality of precoded data flows (disclosed throughout; see Figure 7 and paragraph 0092, for example, which discloses that the precoded data flows are transmitted on the plurality of antenna ports).
Xu does not explicitly disclose the limitation wherein the plurality of spatial flows are homed to at least two transmission schemes, and the at least two transmission schemes comprise precoder cycling.  However, Boroujeni discloses “a simultaneous use of different 

Regarding claim 9: 
Xu discloses a data sending apparatus, comprising: 
a processing module, configured to precode a plurality of spatial flows to obtain a plurality of precoded data flows  (disclosed throughout; see Figure 7 and paragraph 0092, which shows precoder 708 precoding a plurality of spatial flows (the spatial layers from the layer mapper 706)), wherein the plurality of spatial flows are homed to at least two transmission schemes, and the at least two transmission schemes comprise precoder cycling; and 
a sending module, configured to send the plurality of precoded data flows (disclosed throughout; see Figure 7 and paragraph 0092, for example, which discloses that the precoded data flows are transmitted on the plurality of antenna ports; the sending unit is at least the combination of the signal generators 712 and the antennas).
 wherein the plurality of spatial flows are homed to at least two transmission schemes, and the at least two transmission schemes comprise precoder cycling.  However, Boroujeni discloses “a simultaneous use of different transmission schemes” in paragraph 0162, for example.  Further, in paragraph 0163, Boroujeni discloses “in an exemplary case with different transmission schemes, a gNB may use an SFBC transmission for a set (e.g., a subset) of WTRUs and precoder cycling for another set of WTRUs in a cell”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu such that the plurality of spatial flows are homed to at least two transmission schemes, where one of the transmission schemes includes precoder cycling.  The rationale for doing so would have been to enable different groups of WTRUs/UEs in the same cell, but with different channel conditions or application requirements, to simultaneously receive data via different transmission schemes to more efficiently transmit data to these WTRUs/UEs by using the most appropriate scheme for each of the WTRUs/UEs.

Regarding claims 2 and 10: 
Xu, modified, discloses the limitations of parent claims 1 and 9 as indicated above.  Xu does not explicitly disclose the limitations of claims 2 and 10 that a transmission scheme of at least one spatial flow in the plurality of spatial flows is precoder cycling, and the at least one spatial flow corresponds to a first terminal device.  However, Boroujeni discloses this in paragraphs 0162-0163, for example, which indicate that precoder cycling is directed to a subset of WTRUs.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu such that the plurality of spatial flows are homed to at least two transmission schemes, where one of the transmission schemes includes .

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0160363 to Xu et al in view of U.S. Patent Application Publication 2020/0021419 to Boroujeni et al in view of *EP 1 973 238 B1 to Wild et al.
*The Wild reference was submitted in the IDS filed 2/5/2020.

Regarding claims 3 and 11:
Xu, modified, discloses the limitations of parent claims 1 and 9, as indicated above.  Xu does not explicitly disclose the limitations of claims 3 and 11 that transmission schemes of at least two spatial flows in the plurality of spatial flows are transmit diversity, the at least two spatial flows are obtained after transmit diversity processing is performed on an original spatial flow, and the original spatial flow corresponds to a second terminal device.  However, as indicated above, Xu, modified, discloses simultaneously using multiple transmission schemes directed towards different users.  Wild discloses a number of transmissions schemes that are also used simultaneously.  One of these schemes is a diversity coding technique described as space time coding in paragraph 0003.  As indicated in paragraph 0003, this technique transmits “multiple copies of a data steam across a number of antennas…to exploit the various received versions of the data to improve the reliability of the data transfer”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to 

Regarding claims 4 and 12:
Xu, modified, discloses the limitations of parent claims 1 and 9, as indicated above.  Xu does not explicitly disclose the limitations of claims 4 and 12 that a transmission scheme of at least one spatial flow in the plurality of spatial flows is spatial multiplexing, and the at least one spatial flow corresponds to a third terminal device.  However, as indicated above, Xu, modified, discloses simultaneously using multiple transmission schemes directed towards different users.  Wild discloses a number of transmissions schemes that are also used simultaneously.  One of these schemes is spatial multiplexing, as indicated in paragraph 0004.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu to add an additional transmission technique to the plurality of techniques used simultaneously.  It would have been obvious to add the spatial multiplexing technique described in Wild.  The rationale for doing so would have been to double the maximum throughput as suggested by Wild in 8:2-4.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,205,618 to Wang et al in view of *EP 1 973 238 B1 to Wild et al.
*The Wild reference was submitted in the IDS filed 2/5/2020.

Regarding claims 7 and 15:
Wang discloses the limitations of parent claims 5 and 13, as indicated above.  Wang does not explicitly disclose the limitations of claims 7 and 15 that transmission schemes of at least two spatial flows in the plurality of spatial flows are transmit diversity, the at least two spatial flows are obtained after transmit diversity processing is performed on an original spatial flow, and the original spatial flow corresponds to a second terminal device in the plurality of terminal devices.  However, as indicated above, Wang discloses simultaneously using multiple transmission schemes directed towards different users.  Wild discloses a number of transmissions schemes that are also used simultaneously.  One of these schemes is a diversity coding technique described as space time coding in paragraph 0003.  As indicated in paragraph 0003, this technique transmits “multiple copies of a data steam across a number of antennas…to exploit the various received versions of the data to improve the reliability of the data transfer”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang to add an additional transmission technique to the plurality of techniques used simultaneously.  It would have been obvious to add the diversity/space time coding technique of Wild by encoding at least two flows to transmit on separate antennas as described in Wild.  The rationale for doing so would have been to improve the reliability of the data transfer as suggested by Wild.

Regarding claims 8 and 16:
Wang discloses the limitations of parent claims 5 and 13, as indicated above.  Wang does not explicitly disclose the limitations of claims 8 and 16 that a transmission scheme of at least one spatial flow in the plurality of spatial flows is spatial multiplexing, and the at least one spatial flow corresponds to a third terminal device.  However, as indicated above, Wang discloses simultaneously using multiple transmission schemes directed towards different users.  Wild discloses a number of transmissions schemes that are also used simultaneously.  One of these schemes is spatial multiplexing, as indicated in paragraph 0004.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang to add an additional transmission technique to the plurality of techniques used simultaneously.  It would have been obvious to add the spatial multiplexing technique described in Wild.  The rationale for doing so would have been to double the maximum throughput as suggested by Wild in 8:2-4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0119850 to Gao et al discloses a method of mixed space-time and space-frequency block coding. 
U.S. Patent Application Publication 2019/0173546 to Kim et al discloses an uplink precoder cycling scheme.  
U.S. Patent Application Publication 2019/0089429 to Wei et al discloses a UE-RS based open-loop and semi-open-loop MIMO transmission scheme.  
U.S. Patent Application Publication 2010/0284484 to Jongren et al discloses a method for open-loop precoder cycling in a MIMO system.  
U.S. Patent 7,894,548 to Walton et al discloses a method for spatial spreading with space-time and space-frequency transmit diversity schemes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 10, 2021